Samuel J. Fortier
sfortier@fortiermikko.com
Naomi Palosaari
naomip@fortiermikko.com
FORTIER & MIKKO, P.C.
1600 A Street, Suite 101
Anchorage, Alaska 99501
Ph: (907) 277-4222
Fax: (907) 277-4221
Attorneys for Emily Nanouk




                     IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF ALASKA


EMILY NANOUK                           )
                                       )
                 Plaintiff,            )
                                       )
vs.                                    )
                                       )
THE UNITED STATES OF AMERICA,          )
                                       ) Case No. 3:15-cv-00221-RRB
                 Defendants.           )
_______________________________________)


             RESPONSE TO MINUTE ORDER DIRECTING COUNSEL
            TO PROVIDE THREE DATES IN EARLY FEBRUARY 2021 1

         COMES NOW Emily Nanouk, Plaintiff, through counsel, and hereby informs the

court that the parties have conferred and now provide the court with 3 days in early

February 2021 when the parties can be available:


1
    See Doc. 218.


          Case 3:15-cv-00221-RRB Document 220 Filed 12/22/20 Page 1 of 2
                 • Wednesday, February 3, 2021;

                 • Wednesday, February 10, 2021;

                 • Friday, February 12, 2021.



       RESPECTFULLY submitted this 22nd day of December, 2020.


                                                  FORTIER & MIKKO, P.C.

                                                  By: /s/ Samuel J. Fortier
                                                      Alaska Bar No. 8211115
                                                      /s/ Naomi Palosaari
                                                      Alaska Bar No. 1711068

                                                  1600 A Street, Suite 101
                                                  Anchorage, Alaska 99501
                                                  Ph: (907) 277-4222
                                                  Fax: (907) 277-4221
                                                  Email: sfortier@fortiermikko.com
                                                         naomip@fortiermikko.com
                                                  Attorneys for Emily Nanouk


Certificate of Service

I hereby certify that I electronically filed the foregoing via the U.S. District Court’s
CM/ECF electronic filing system on December 22nd, 2020.

I certify that all participants in the case are registered CM/ECF users and that service will
be accomplished by the appellate CM/ECF system.

                                          /s/ Samuel J. Fortier
                                          Samuel J. Fortier

Nanouk v. United States of America, Case No. 3:15-cv-00221-RRB
Response to Minute Order, Doc. 218.
Page 2 of 2




        Case 3:15-cv-00221-RRB Document 220 Filed 12/22/20 Page 2 of 2
